Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Winfred Warren Thomas, Appellant                      Appeal from the County Court at Law #1 of
                                                      Gregg County, Texas (Tr. Ct. No. 2013-
No. 06-13-00209-CR        v.                          1873). Memorandum Opinion delivered by
                                                      Justice Moseley, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Winfred Warren Thomas, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 25, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk